Citation Nr: 1521465	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-23 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for right ankle osteoarthritis, status post stabilization surgery.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to November 2008.

This case comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the decision, the RO granted service connection for osteoarthritis of the right ankle, post stabilization surgery, and assigned an initial rating of 10 percent.  The decision includes rulings on several other claims, but the only issue appealed by the Veteran is the disability rating assigned for his service-connected right ankle disability.

In May 2011, the Veteran testified before a Decision Review Officer at the RO.  In February 2015, the Veteran testified at a Travel Board Hearing before the undersigned Acting Veterans Law Judge.  Transcripts of those hearings are of record.

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The RO assigned a 10 percent rating for the Veteran's right ankle osteoarthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).  Under this diagnostic code, a moderate limitation of ankle motion warrants a 10 percent rating and a marked limitation warrants a 20 percent rating.  The most recent range of motion test results, relied upon by the AOJ in its most recent statement of the case, were obtained by a VA examiner in July 2011.  At the Travel Board hearing, the Veteran testified that, since July 2011, the symptoms of his right ankle disability have become worse.  According to the Veteran, his range of motion has decreased.  He reported decreased endurance when standing and walking.  He also said that swelling in his ankle is now more severe.    

To ensure that the record reflects the current severity of the Veteran's right ankle disability, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  

At the hearing, the Veteran indicated that he believed he had submitted certain records of private medical treatment to VA, including records of ankle treatment from his primary care physician, Dr. Smith, and from two orthopaedic specialists.  The claims file includes records of ankle treatment from the office of an orthopedic specialist from March and April of 2013.  These reflect treatment of the ankle through a series of injections, treatment which the Veteran described in his hearing testimony.  While these records indicate that the Veteran was referred to the orthopedic specialists by Dr. Smith, the claims file does not apparently include any of Dr. Smith's own treatment records.  On remand, the Veteran should have the opportunity to submit additional records, including records from Dr. Smith. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for a higher rating for the right ankle disability that is not currently of record.  The AOJ should specifically request that the Veteran provide information and authorization necessary to request outstanding treatment records from Dr. Smith.  Records should be requested as appropriate following standard procedures if the Veteran responds.

2. After obtaining any identified and outstanding records, the AOJ should provide the Veteran a VA examination to ascertain the nature and severity of his right ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner must review the claims file and provide a fully reasoned rationale for any and all opinions offered.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim for an initial rating higher than 10 percent for right ankle osteoarthritis, status post stabilization surgery.  If the requested benefit remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Then return the case to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




